Citation Nr: 1641206	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip condition (also claimed as bilateral hip condition and symphysis pubis).

2.  Entitlement to service connection for a left hip condition (also claimed as bilateral hip condition and symphysis pubis).

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for congestive heart failure, claimed as secondary to service-connected right and left knee disorders.

6.  Entitlement to a compensable evaluation for bilateral hand degenerative joint disease.

7.  Entitlement to an evaluation greater than 60 percent for post-operative residuals, left knee replacement for patellectomy and arthritis.

8.  Entitlement to an evaluation greater than 10 percent for right knee disorder to include arthritis and chondromalacia.

9.  Entitlement to an evaluation greater than 50 percent for a psychiatric disability, characterized as panic disorder with agoraphobia and depression.

10.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

11.  Entitlement to SMC based on being housebound.

12.  Entitlement to a temporary total evaluation (TTD) under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in February 2011 for symphysis pubis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1986 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2010, April 2010, September 2010, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record shows that the Veteran was scheduled to testify at a Board hearing at the RO, but she did not report to the hearing as scheduled.  Included in this appeal is the issue of entitlement to special monthly compensation based on being housebound.  It should be noted in regard to this issue that the RO granted housebound benefits in August 2016 for the period from December 8, 2015, to February 1, 2017.  Thus, consideration of this issue is exclusive of the period from December 8, 2015, to February 1, 2017.  See AB v. Brown, 6 Vet. App 35 (1993).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

With the exception of the issues of entitlement to an evaluation greater than 50 percent for a psychiatric disability, characterized as panic disorder with agoraphobia and depression, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip condition (also claimed as bilateral hip condition and symphysis pubis), the issues currently on appeal as noted on the title page of this decision are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2008, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she no longer wished to pursue her appeal of a rating decision that denied a rating in excess of 50 percent rating for a psychiatric disability, characterized as panic disorder with agoraphobia and depression.

2.  In an April 2009 rating decision, the AOJ denied service connection for a left hip condition, also claimed as a bilateral hip condition and symphysis pubis.  

3.  The Veteran  was notified of the April 2009 rating decision and her appellate rights, but she did not appeal that determination.  The was also no new and material evidence received within one year of that determination.   

4.  The evidence received since the April 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left hip condition, also claimed as a bilateral hip condition and symphysis pubis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a rating in excess of a 50 percent rating for a psychiatric disability, characterized as panic disorder with agoraphobia and depression by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2009 rating decision that denied reopening a claim for service connection for a left hip condition, also claimed as a bilateral hip condition and symphysis pubis, is final.  38 U.S.C.A. § 7105 (c) (West 200214); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015).

3.  Evidence received since the April 2009 rating decision is new and material and the claim for service connection for a left hip condition, also claimed as a bilateral hip condition and symphysis pubis, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran withdrew in writing in November 2008 her appeal of a 50 percent evaluation that had been assigned for her service-connected psychiatric disability, characterized as panic disorder with agoraphobia and depression (the RO has since increased this rating to 70 percent, effective in July 2015; see Sept. 2015 rating decision; July 2015 VA Form 21-526EZ).  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Consequently, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II. New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen such a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, when the Veteran initially filed a claim for service connection for a hip condition in December 1993, she claimed that it was due to an altered gait caused by her service-connected left knee disability and thus was secondary to her service-connected left knee disability.  The AOJ denied this claim in March 1995 on the basis that the Veteran did not have a hip disability.  The AOJ thereafter denied reopening the claim in October 1999, June 2003, August 2004 and April 2009.  The Veteran did not appeal the April 2009 rating decision and did not submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the April 2009 rating decision is final.  38 C.F.R. § 20.1100. 

The present appeal stems from the Veteran's statements in January 2011 and March 2011 that her left knee gave out (in May 2010) causing her to fall and fracture her pubis bone.  See May 2010 VA primary care outpatient record.  The AOJ construed these statements as applications to reopen the previously denied claim for service connection for a hip condition, presently claimed as symphysis pubis.  Although it appears that the RO determined in the July 2012 Statement of the Case (SOC) that new and material evidence was received to reopen the previously denied claims for service connection for a left hip condition, the Board has an obligation to address the issue of whether new and material evidence was submitted de novo.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

Since the final rating decision in April 2009, additional evidence has been received that establishes a hip disability diagnosed as symphysis pubis and the Veteran has asserted that her left knee gave out causing her to fall in May 2010.  This new evidence thus addresses a reason for the previous denial in that it shows that the Veteran has a current disability and thus raises a reasonable possibility of substantiating the claim.  It also suggests a link between the symphysis pubis and service which will be discussed in further detail in the remand below.  Again, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim for service connection for a left hip condition, claimed as a bilateral hip condition and symphysis pubis, is reopened.

ORDER

The claim of entitlement to an evaluation greater than 50 percent for a psychiatric disability, characterized as panic disorder with agoraphobia and depression, is dismissed.

The application to reopen the claim of entitlement to service connection for a left hip condition, claimed as bilateral hip condition and symphysis pubis, is granted.


REMAND

Service Connection Claims

Bilateral Hip Condition

As the claim of entitlement to service connection for a left hip condition, also claimed as a bilateral hip condition and symphysis pubis, has been reopened, the Board finds that further development is warranted.  Such development in this case is necessary in order to make a fully informed decision in this matter.  

The Veteran's claim is grounded on a theory of secondary service connection.  That is, she attributes her pubis symphysis condition to a fall she had in May 2010 which she asserts was caused by her service-connected left knee giving way resulting in a pubic bone fracture.  A VA examiner in July 2011, however, opined that the Veteran's pubic condition was chronic with no evidence of an acute fracture on imaging.  Nevertheless, the examiner related this condition, at least in part, to the Veteran's pregnancies one of which was noted while she was on active duty.  See July 1989 examination report (noting that she was 4 months pregnant).  

Postservice treatment records show that the Veteran delivered a baby in March 1990.  They also show that she was seen approximately eight days later complaining of bilateral hip pain and an inability to move her legs and walk.  She reported that the pain began "last Friday" and had continued to worsen.  A bone scan performed at that time revealed an increased accumulation of isotope about the sacroiliac joints and symphysis pubis, which was noted to may well reflect the postpartum state.  It was also noted that correlation with plain radiographs as well as consideration of pre-existing arthritic conditions of the sacroiliac joints was suggested.  She was assessed in March 1990 as having hip pain possibly secondary to rheumatoid process.

A February 2011 private operative report notes that the Veteran had been dealing with a pubic symphysis pain and disruption and arthrosis of the pubic symphysis for approximately 18 years after a preoperative evaluation.  This note also shows that she underwent arthrodesis of the pubic symphysis at that time.

The July 2011 examiner opined that the Veteran's knee instability did not cause the pubis condition, but went on to opine that a rheumatologic disorder and pregnancy either or in combination more likely caused her osteitis pubis.

As medical or surgical complications of pregnancy may be compensable disabilities for rating purposes, 38 C.F.R. § 4.116 (2015), and, in light of evidence outlined above and the complexity of the Veteran's disability picture, the Board finds that an opinion should be obtained that addresses this claim on a direct service connection basis, i.e., whether the Veteran's pubis symphysis is related to service, to include as a complication of her inservice pregnancy in 1989.   

Congestive Heart Failure

The Veteran asserts that her congestive heart failure is secondary to her service-connected knee disability.  While the record shows that a VA examiner in September 2010 addressed this theory of service connection, he did not address the specific assertions of the Veteran in this regard.  That is, in opining against link between the Veteran's congestive heart failure and her service-connected knee disabilities, the examiner explained that there was "no pathophysiological evidence to support the relationship."  However, the Veteran has specifically asserted that her congestive heart failure is due to medication that she was prescribed for her knee disabilities.  Consequently, an addendum opinion must be opined from VA that specifically addresses this assertion.  38 U.S.C.A. § 5103A(d).  

Fibromyalgia/Lupus

With respect to the Veteran's claims for service connection for fibromyalgia and lupus, the record shows that she has not been afforded VA examinations.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159 (c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service or to a service-connected disability.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran asserted in her Substantive Appeal received in July 2012 that all of her medical problems run "hand in hand."  She said a positive "ANA" was the start and that a myriad of conditions, including fibromyalgia, lupus and degenerative joint disease, "are all carried by arthritis."  As noted, she is service connected for degenerative joint disease of the hands.  Also notable in this regard is the RO's denial in June 2003 of service connection for undifferentiated connected tissue disease/collagen vascular disease/autoimmune and reactive osteoarthritis (also claimed as leg spasms, left arm and left shoulder pain, and temporomandibular joint problems).  
With regard to her claim for service connection for fibromyalgia, the Veteran reported at a VA joint examination in November 2003 that she was recently told that she had fibromyalgia because of recent swelling of her upper arm muscles.  Various private and VA medical records subsequent to November 2003 reflect diagnoses of fibromyalgia.   

Regarding lupus, the record contains medical evidence showing that the Veteran does not have systemic lupus, but that she may have cutaneous lupus.  See December 2008 rheumatoid arthritis exam.  

In light of the Veteran's complicated disability picture laid out above and the low threshold requirement for evidence that indicates that the claimed disability or symptoms may be associated with service or a service-connected disability, the Veteran should be afforded a VA examination that addresses the nature and etiology of her service connection claims for fibromyalgia and lupus.  McLendon, supra.

Increased Ratings for Left and Right Knee Disorders and Bilateral Hand Degenerative Joint Disease

The record shows that the Veteran has had approximately nine operations on her left knee, the last of which was a complex revision left total knee arthroplasty with removal of both femoral and tibial components in conversion to a rotating hinge prosthesis, performed in December 2015.  The Veteran is currently in receipt of a 100 percent temporary total disability rating for the surgery under 4.30 which is set to expire on February 1, 2017, at which time a 60 percent rating will take effect.  

Because the convalescent period for the 100 percent evaluation based on the December 2015 surgery will likely expire before the issue returns to the Board, an updated examination must be obtained.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  In this regard, remand is required where the information of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Thus, as the Board has no evidence or information regarding the severity of the Veteran's post-surgical residuals following the expiration of the temporary 100 percent evaluation prescribed by Diagnostic Code 5055, a new examination is warranted.  

Also, in a recent decision issued by the Court in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 at *8-9 (Vet. App. July 5, 2016), the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  While the Veteran was afforded VA examinations for her knees and hands in September 2010 and August 2015, those examinations do not satisfy the requirements under Correia since the findings do not include both active and passive ranges of motion and with weight bearing and without weight bearing.  As such, new VA examinations are required.  38 U.S.C.A. § 5103A(d).

TTD

The claim for a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in February 2011 for symphysis pubis hinges on the Veteran being service connected for symphysis pubis.  38 C.F.R. § 4.30.  Thus, the outcome of the service connection issue will significantly impact the outcome of the claim for a temporary total evaluation under 38 C.F.R. § 4.30.  Accordingly, the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in February 2011 for symphysis pubis must be deferred pending resolution of the claim of entitlement to service connection for symphysis pubis.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  




SMC

The Veteran's claims for SMC based on the need for the regular aid and attendance of another person and/or being housebound are inextricably intertwined with the claims that are currently being remanded, inasmuch as SMC includes awards based on impairment due to service-connected disability and on rating requirements.  As such, further adjudicatory action on the Veteran's SMC claims will be deferred pending completion of the development sought below.  See Gurley, and Harris, both supra.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to ascertain the nature and etiology of her hip/symphysis pubis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering her pertinent medical history and lay statements, the examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that any diagnosed hip disability, to include symphysis pubis, had its onset during or is otherwise related to service, or, whether it is proximately caused or aggravated by the Veteran's service-connected disabilities.  In doing so, the examiner should address the July 2011 examiner's opinion that the Veteran's rheumatologic disorder and pregnancy either or in combination more likely caused her osteitis pubis.  It should be noted that one of the Veteran's pregnancies occurred while she was on active duty.  See July 1989 examination report (noting that she was 4 months pregnant).  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's congestive heart failure.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should opine as to whether it as at least as likely as not (a 50% degree of probability or greater) that the Veteran's congestive heart failure is proximately due to, the result of, or aggravated by her service-connected right and left knee disabilities, to specifically include any VA-prescribed medication for her knee disabilities. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Provide the Veteran a VA examination to ascertain the nature and etiology of her fibromyalgia and lupus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering her pertinent medical history and lay statements, the examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the fibromyalgia, and lupus if diagnosed, had their onset during or are otherwise related to service, or, whether they are proximately caused or aggravated by the Veteran's service-connected disabilities.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Provide the Veteran with a VA examination to ascertain the current severity and manifestations of her service-connected bilateral knee and hand disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral knee and hand disabilities under the rating criteria.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  Thereafter, the AOJ should review the record to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The AOJ should then readjudicate issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate Supplemental SOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


